EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent Seitz on 12 March 2021.

The application has been amended as follows: 
Claim 16 has been amended to the following form: 
The HVAC system of Claim 1, wherein the plurality of door gears surround the selector gear and the power gear, in a planetary arrangement. 

Claim 16 previously read as follows: 
The HVAC system of Claim 1, wherein the plurality of door gears surround the selector gear and the power gear, in a planetary arrangement; or 
the plurality of door gears are positioned along a path of the power gear in a path arrangement. 
The following amendment was made: 
The HVAC system of Claim 1, wherein the plurality of door gears surround the selector gear and the power gear, in a planetary arrangement


Reasons for Allowance
The Examiner’s stated reasons for allowance can be found in the Office Action issued on 9 December 2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ELIZABETH M. MAY/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762